Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 24 January 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Jan: 24: 1793.

In consequence of your letter to Mr. Randolph Jefferson a Mr. James Kinsolving applied to Clarkson on the 16: inst: for Dinah and her children. Their value was fixed by Colo. Lewis and Colo. Bell, 139:17.6 for which sum he has given his bonds on the terms of your sale in Bedford. He is a very substantial planter himself: one John Burnley a man allso in very good circumstances is joined with him. The bonds are in my hands. The works which you desired me to direct are going on briskly. 426 bushels of limestone are raised: nearly the whole of the timber for the buildings you ordered is ready: the business of bringing it in goes on and in 8 days we shall begin to rear the Stable. 2 laborers are constantly employed in grubing the orchard of which about 4 acres are allready clean. Patsy told you last week of the fire in Charlottesville: 3 dwelling houses only were destroyed and those of no great value: in one of them there was a parcel of goods belonging to Dyvers & Lindsey which raised the sum of the loss to 1200£ by the estimates I have heard. The houses consumed are not missed in our prospect. I am told that they will be rebuilt immediately. I have not been in Richmond since I received your letter concerning the Stalactite: as there is no likelihood of my being there soon I shall inform Mr. Hylton of your wish. The package of servants cloathes has not arrived at Monto. nor have we heard of its being in Mr. Browns hands: I shall make inquiry for it.
Our little Anna is not yet in firm health. She has an ulcer on her which Gilmer thought once to have a very bad aspect tho’ now it promises to heal speedily. He imputes it to our having continued too long the very nutritive aliments which were necessary during the Diarrhea. A sudden fatness and extreme gross habit was produced by this. She has 3 jaw-teeth just coming out which I am convinced occasion allmost entirely her indisposition.
Assure Polly of my most tender regard and tell her that I decline answering her letter this week as her sister writes.
The whole neighbourhood is in transport at the success of the French arms. Your most aff. friend

Th: M. Randolph

Patsy reminds you thro me of her warm and constant affection.

